UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PATRICK DONOHUE et al.,
                        Plaintiffs,
                                                                    18-CV-9712 (JPO)
                       -v-
                                                                 OPINION AND ORDER
 MICHAEL KENNEDY LLOYD et al.,
                    Defendants.


J. PAUL OETKEN, District Judge:

       Plaintiffs Patrick Donohue and his minor daughter S.J.D. bring suit against New York

City and State entities alleging that they suffered various forms of discrimination and retaliation

during a hearing regarding S.J.D.’s placement for the 2018–2019 school year. Before the Court

now are three separate motions to dismiss. For the reasons that follow, the motions to dismiss

are granted.

I.     Background

       A.        Factual Background

       The following facts are drawn from Plaintiffs’ complaint (Dkt. No. 1 (“Compl.”)) and

documents incorporated by reference therein.

       Plaintiff S.J.D. is a minor 1 and a survivor of violent abuse by a former baby nurse. (See

Compl. ¶ 19.) The attack, which garnered significant press attention when it occurred in 2005,

left S.J.D. with a traumatic brain injury: She is nonverbal, non-ambulatory, and highly dependent

on the assistance of adults for her daily living requirements. (Compl. ¶ 29.) Her father, Plaintiff




       1
           At the time of the filing of the complaint, S.J.D. was thirteen years old. (Compl. ¶ 7.)


                                                   1
Patrick Donohue, has become an advocate for traumatic brain injury survivors in the years since

the attack. (Compl. ¶ 21.)

       Under the Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C. § 1400 et

seq., school districts receiving federal funds must provide students with disabilities a “free

appropriate public education” (“FAPE”). Id. § 1400(d). To fulfill this requirement, each district

must design an “individualized educational program” (“IEP”) suited to the unique needs of each

child. See id. § 1414(d)(1)(A). A parent dissatisfied with a proposed IEP may initiate a “due

process proceeding” before an Impartial Hearing Officer (“IHO”) to challenge the proposed IEP.

Id. § 1415(f).

       On June 14, 2018, the New York City Department of Education Committee on Special

Education (“CSE”) for the district within which S.J.D. resides formulated an IEP for S.J.D for

the 2018–2019 school year. (Compl. ¶ 38.) On July 9, 2018, Donohue initiated a due process

proceeding against the New York City Department of Education (“NYC DOE”) challenging the

proposed IEP. (Compl. ¶ 39.) Defendant IHO Michael Kennedy Lloyd was randomly assigned

to the matter. (Compl. ¶ 42.)

       The first hearing before IHO Lloyd was scheduled for October 16, 2018. (Compl. ¶¶ 47,

58.) In anticipation of that hearing, Donohue and his counsel requested that the hearing be

conducted in a room able to accommodate over 100 of S.J.D.’s supporters, including many

minors who use wheelchairs and other bulky assistive equipment. (Compl. ¶¶ 44–45, 49.) IHO

Lloyd scheduled the hearing, however, in a room that could only accommodate some of the

parents who wanted to attend but that was not otherwise appropriate for the anticipated

attendees. (Compl. ¶ 49.) Plaintiffs requested that the hearing be adjourned until a more suitable

room was secured and filed a federal lawsuit seeking to enjoin IHO Lloyd from proceeding with




                                                  2
the hearing as scheduled. (Compl. ¶ 56; see also Donohue v. N.Y.C. Dep’t of Educ., No. 18 Civ.

9364 (S.D.N.Y.).) Those requests were denied.

       At the start of the October 16, 2018, hearing, IHO Lloyd denied Plaintiffs’ additional

request that audio and visual media be permitted in the hearing. (See Compl. ¶ 64.) According

to media reports incorporated by reference in the complaint, in denying the request, IHO Lloyd

stated that he had “made a determination that television cameras with live recording . . . would

be abusive [to S.J.D.,] who is unable to give her consent.” See Reuven Fenton & Emily Saul,

School Hearing for Disabled Girl Turns Into a Screaming Match, N.Y. Post (Oct. 16, 2018),

https://nypost.com/2018/10/16/school-hearing-for-disabled-girl-turns-into-a-screaming-match/.

He reasoned that visual recordings without S.J.D.’s consent would “border on child abuse” and

“potentially be embarrassing to the child.” Id. The subtext of IHO Lloyd’s comment, Plaintiffs

allege, is that “children with severe disabilities should be hidden away from view instead of

allowing them to be photographed and filmed.” (Compl. ¶ 67.) The hearing thereafter escalated,

but IHO Lloyd declined to recuse himself or retract the statements. (Compl. ¶¶ 70–72.)

       B.      Procedural Background

       Donohue and S.J.D. filed the present lawsuit on October 22, 2018, alleging violations of

federal, state, and city antidiscrimination laws. (See Compl.) Specifically, Plaintiffs allege they

are entitled to injunctive relief and damages for violations of Title II of the Americans With

Disabilities Act (“ADA”), 42 U.S. Code § 12131 et seq., section 504 of the Rehabilitation Act of

1973, 29 U.S.C. § 794, the New York State Human Rights Law, N.Y. Exec. Law § 296, the New

York City Human Rights Law, N.Y.C. Admin. Code § 8-107, and the common-law prohibitions

on defamation and intentional infliction of emotional distress. (Compl. at 13–19.) They name as

defendants IHO Lloyd, the City of New York (the “City”), NYC DOE, the State of New York




                                                 3
(the “State”), the New York State Board of Regents (the “Board of Regents”), and the New York

State Department of Education (“NYS DOE”).

        On November 11, 2018, the City and NYC DOE (the “City Defendants”) filed a motion

to dismiss the claims against them. (See Dkt. No. 29.) On January 11, 2019, the State, NYS

DOE, and the Board of Regents (the “State Defendants”) moved to dismiss the claims against

them. (See Dkt. No. 39.) And on January 14, 2019, Defendant Lloyd moved to dismiss the

claims against him. (See Dkt. No. 41.)

        Judge Deborah Batts, then the presiding judge, referred those motions to Magistrate

Judge Robert Lehrburger for a Report and Recommendation on November 14, 2019. (See Dkt.

No. 50.) On January 20, 2020, following Judge Batts’s passing, the matter was reassigned to this

Court, and on February 21, 2020, this Court withdrew the referral to Magistrate Judge

Lehrburger. (See Dkt. No. 51.) The motions are now ripe for the Court’s consideration.

II.     Legal Standard

        A district court properly dismisses an action under Rule 12(b)(1) if the court “lacks the

statutory or constitutional power to adjudicate it.” Cortlandt St. Recovery Corp. v. Hellas

Telecomms., S.A.R.L., 790 F.3d 411, 417 (2d Cir. 2015) (citation omitted). In considering a

motion to dismiss for lack of subject matter jurisdiction under Rule 12(b)(1), a court must accept

as true all the material factual allegations contained in the complaint, but a court is “not to draw

inferences from the complaint favorable to plaintiffs.” J.S. ex rel. N.S. v. Attica Cent. Sch., 386

F.3d 107, 110 (2d Cir. 2004). Additionally, a court “may refer to evidence outside the

pleadings.” Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000).

        To survive a Rule 12(b)(6) motion to dismiss, a complaint “must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570


                                                   4
(2007)). In other words, a plaintiff’s “[f]actual allegations must be enough to raise a right to

relief above the speculative level, on the assumption that all the allegations in the complaint are

true (even if doubtful in fact).” Twombly, 550 U.S. at 555 (citation and footnote omitted). In

assessing a Rule 12(b)(6) motion, “[c]ourt[s] must . . . ‘draw [ ] all inferences in the plaintiff’s

favor.’” Goonan v. Fed. Reserve Bank of N.Y., 916 F. Supp. 2d 470, 478 (S.D.N.Y. 2013)

(second alteration in original) (quoting Allaire Corp. v. Okumus, 433 F.3d 248, 250 (2d Cir.

2006)). In addition to “the allegations on the face of the complaint,” courts considering Rule

12(b)(6) motions also “may permissibly consider documents . . . that are attached to the

complaint or incorporated in it by reference.” Roth v. Jennings, 489 F.3d 499, 509 (2d. Cir.

2007).

III.     Discussion

         A.     Claims Against IHO Lloyd

         IHO Lloyd contends that he is shielded by the doctrine of absolute immunity from

Plaintiffs’ claims for damages and the remaining claims for injunctive relief against him are

moot. The Court agrees.

         Judicial officers are immune from liability for damages for “acts committed within their

judicial jurisdiction.” Pierson v. Ray, 386 U.S. 547, 554 (1967). Because absolute judicial

immunity is not for protection of the judge, but rather “for the benefit of the public, whose

interest it is that the judges should be at liberty to exercise their functions with independence and

without fear of consequences,” Id. (citation omitted), it applies to shield judges against even

“[a]llegations of bad faith[,] . . . malice [or] that the officer acted ‘in error . . . or was in excess of

his authority.’” Mireles v. Waco, 502 U.S. 9, 11, 13 (1991) (quoting Stump v. Sparkman, 435

U.S. 349, 355–56 (1978)) (second omission in original). Immunity yields only in cases




                                                     5
challenging “nonjudicial actions, i.e., actions not taken in the judge’s judicial capacity.” Id. at

11.

       Absolute immunity is extended to not only “judges and prosecutors functioning in their

official capacities” but also “officials of government agencies ‘performing certain functions

analogous to those of a prosecutor’ or a judge.” DiBlasio v. Novello, 344 F.3d 292, 296–97 (2d

Cir. 2003) (quoting Butz v. Economou, 438 U.S. 478, 515 (1978)). The analysis is “functional”:

An official is entitled to such immunity if “the actions taken by the official are ‘functionally

comparable’ to that of a judge or a prosecutor.” Id. at 297 (quoting Butz, 438 U.S. at 515).

       Courts in this Circuit have repeatedly found Impartial Hearing Officers and the State

Review Officers who review their decisions to be among the administrative adjudicators entitled

to absolute immunity. See Avaras v. Clarkstown Cent. Sch. Dist., No. 15 Civ. 9679, 2018 WL

4964230, at *17 (S.D.N.Y. Oct. 15, 2018), reconsideration denied, No. 15 Civ. 9679, 2019 WL

2171140 (S.D.N.Y. May 20, 2019); R.S. v. Bd. of Educ. Shenendehowa Cent. Sch. Dist., No. 17

Civ. 0501, 2017 WL 6389710, at *3 (N.D.N.Y. Dec. 13, 2017); B.J.S. v. State Educ. Dep’t/Univ.

of New York, 699 F. Supp. 2d 586, 594 (W.D.N.Y. 2010); B.D.S. v. Southold Union Free Sch.

Dist., No. 08 Civ. 1319, 2009 WL 1875942, at *19 (E.D.N.Y. June 24, 2009). This Court sees

no reason to depart from the overwhelming — indeed, seemingly unanimous — and

well-reasoned authority in this Circuit recognizing absolute immunity for IHOs.

       The challenged conduct here consists of allegedly erroneous and discriminatory decisions

that cameras would not be permitted in the hearing room and that the hearing would not be

adjourned until a different room was found. Case management decisions like those are

quintessentially judicial activities, and there is no serious argument that IHO Lloyd’s jurisdiction




                                                  6
to make those decisions was lacking. Accordingly, he is shielded from liability for damages for

these claims. 2

        B.        Remaining Claims

        The Court lacks subject matter jurisdiction over the remainder of Plaintiffs’ claims

because Plaintiffs have failed to meet the IDEA’s exhaustion requirement. Donohue and S.J.D.

do not contest that at the time of the filing of the complaint, they had not yet exhausted their

administrative remedies under the IDEA by appealing IHO Lloyd’s decision to a state review

officer. See 20 U.S.C. § 1415(i)(2)(A). But they argue that their lawsuit is not barred because

they bring claims under the ADA and Rehabilitation Act, rather than under the IDEA. (Dkt. No.

33 at 5.)

        The Second Circuit, however, has repeatedly held that complainants “must overcome

th[e] significant procedural hurdle” of exhaustion “not only when they wish to file a suit under

the IDEA itself, but also whenever they assert claims for relief available under the IDEA,

regardless of the statutory basis of their complaint.” Cave v. E. Meadow Union Free Sch. Dist.,

514 F.3d 240, 246 (2d Cir. 2008). Moreover, the mere addition of a claim for damages (which

are not available under the IDEA) “does not enable [a plaintiff] to sidestep the exhaustion

requirements of the IDEA.” Polera v. Bd. of Educ. of Newburgh Enlarged City Sch. Dist., 288

F.3d 478, 488 (2d Cir. 2002). Instead, “a court looks to the ‘theory behind the grievance’ to



        2
         Plaintiffs also request certain injunctive relief against IHO Lloyd, specifically, an
injunction directing him to permit audio and visual media at S.J.D.’s hearing. (See Compl.
¶¶ 85, 93.) But IHO Lloyd represents that on December 4, 2018, following the filing of the suit,
he recused himself from Plaintiffs’ due process hearing and he now lacks ongoing authority over
the matter. (See Dkt. No. 42 at 6.) Plaintiffs have not disputed this representation. This claim is
therefore moot. Moreover, the Court lacks subject matter jurisdiction over this claim for the
additional reason that Plaintiffs have failed to exhaust their administrative remedies under the
IDEA, as explained more fully in the section that follows.


                                                  7
determine whether the IDEA exhaustion requirement is triggered.” M.A. v. New York Dep’t of

Educ., 1 F. Supp. 3d 125, 130 (S.D.N.Y. 2014).

       Here, the gravamina of Donohue and S.J.D.’s complaint are that IHO Lloyd’s refusal to

permit cameras and to accommodate all the anticipated attendees at the hearing deprived S.J.D.

of her right to an open hearing and that IHO Lloyd’s rationale for that decision was

discriminatory. The underlying right to an open hearing is grounded in the IDEA itself, which

prescribes specific procedural protections. See, e.g., Schaffer ex rel. Schaffer v. Weast, 546 U.S.

49, 54 (2005) (describing the statutorily mandated “central components of due process hearings”

under the IDEA). A challenge to a decision regarding the procedural features of Plaintiffs’

hearing under the IDEA was therefore well within the SRO’s bailiwick, and a full remedy for

Plaintiffs’ injury available by way of administrative appeal. Exhaustion under the IDEA was

therefore required, and this Court lacks subject matter jurisdiction over Plaintiffs’ federal claims.

Those claims are therefore dismissed.

       Having found that it lacks jurisdiction over Plaintiffs’ federal claims, the Court also must

conclude that it lacks supplemental jurisdiction over the remaining state law claims. See 28

U.S.C. § 1367(a); see also Georges v. United Nations, 84 F. Supp. 3d 246, 248 (S.D.N.Y. 2015),

aff’d, 834 F.3d 88 (2d Cir. 2016) (“A defendant's immunity from suit divests the Court of subject

matter jurisdiction.”). Those claims are dismissed without prejudice.

IV.    Conclusion

       For the foregoing reasons, Defendants’ motions to dismiss are GRANTED.

       The Clerk of Court is directed to close the motions at Docket Numbers 29, 39, and 41.

       SO ORDERED.

Dated: June 1, 2020
New York, New York



                                                  8
